


109 HR 6233 : To amend the Safe, Accountable, Flexible,

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 6233
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To amend the Safe, Accountable, Flexible,
		  Efficient Transportation Equity Act: A Legacy for Users to make technical
		  corrections, and for other purposes.
	
	
		IHighway
			 Provisions
			101.Surface transportation
			 technical corrections
				(a)Correction of
			 internal references in disadvantaged business
			 enterprisesParagraphs (3)(A) and (5) of section 1101(b) of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (119 Stat. 1156) are amended by striking paragraph (1)
			 each place it appears and inserting paragraph (2).
				(b)Correction of
			 distribution of obligation authoritySection 1102(c)(5) of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (119 Stat. 1158) is amended by striking among the
			 States.
				(c)Correction of
			 Federal lands highwaysSection 1119 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1190) is amended by striking subsection (m) and inserting the following:
					
						(m)Forest
				highwaysOf the amounts made available for public lands highways
				under section 1101—
							(1)not more than
				$20,000,000 for each fiscal year may be used for the maintenance of forest
				highways;
							(2)not more than
				$1,000,000 for each fiscal year may be used for signage identifying public
				hunting and fishing access; and
							(3)not more than
				$10,000,000 for each fiscal year shall be used by the Secretary of Agriculture
				to pay the costs of facilitating the passage of aquatic species beneath forest
				roads (as defined in section 101(a) of title 23, United
				States Code), including the costs of constructing, maintaining, replacing, and
				removing culverts and bridges, as
				appropriate.
							.
				(d)Correction of
			 description of national corridor infrastructure improvement
			 projectItem number 1 of the table contained in section 1302(e)
			 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
			 Legacy for Users (119 Stat. 1205) is amended in the State column by inserting
			 LA, after TX,.
				(e)Correction of
			 Interstate Route 376 high priority designation
					(1)In
			 generalSection 1105(c)(79) of the Intermodal Surface
			 Transportation Efficiency Act of 1991 (105 Stat. 2032; 119 Stat. 1213) is
			 amended by striking and on United States Route 422.
					(2)Conforming
			 amendmentSection 1105(e)(5)(B)(i)(I) of the Intermodal Surface
			 Transportation Efficiency Act of 1991 (105 Stat. 2033; 119 Stat. 1213) is
			 amended by striking and United States Route 422.
					(f)Correction of
			 infrastructure finance sectionSection 1602(d)(1) of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (119 Stat. 1247) is amended by striking through 189 as sections 601
			 through 609, respectively and inserting through 190 as sections
			 601 through 610, respectively.
				(g)Correction of
			 project Federal shareSection 1964(a) of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1519) is amended by striking section 120(b) and inserting
			 section 120.
				(h)Transportation
			 systems management and operations definedSection 101(a) of
			 title 23, United States Code, is amended by adding at the end the
			 following:
					
						(39)Transportation
				systems management and operations
							(A)In
				generalThe term transportation systems management and
				operations means an integrated program to optimize the performance of
				existing infrastructure through the implementation of multimodal and
				intermodal, cross-jurisdictional systems, services, and projects designed to
				preserve capacity and improve security, safety, and reliability of the
				transportation system.
							(B)InclusionsThe
				term transportation systems management and operations
				includes—
								(i)regional
				operations collaboration and coordination activities between transportation and
				public safety agencies; and
								(ii)improvements to
				the transportation system, such as traffic detection and surveillance, arterial
				management, freeway management, demand management, work zone management,
				emergency management, electronic toll collection, automated enforcement,
				traffic incident management, roadway weather management, traveler information
				services, commercial vehicle operations, traffic control, freight management,
				and coordination of highway, rail, transit, bicycle, and pedestrian
				operations.
								.
				(i)Correction of
			 reference in apportionment of highway safety improvement program
			 fundsEffective October 1, 2006,
			 section
			 104(b)(5)(A)(iii) of title 23, United States Code, is amended
			 by striking the Federal-aid system each place it appears and
			 inserting Federal-aid highways.
				(j)Correction of
			 amendment to advance constructionSection 115 of title 23, United
			 States Code, is amended by redesignating subsection (d) as subsection
			 (c).
				(k)Correction of
			 high priority projectsSection 117 of title 23, United
			 States Code, is amended—
					(1)by redesignating
			 subsections (d) through (h) as subsections (e) through (i),
			 respectively;
					(2)by redesignating
			 the second subsection (c) (relating to Federal share) as subsection (d);
					(3)in subsection
			 (a)(2)(A) by inserting (112 Stat. 257) after 21st
			 Century; and
					(4)in subsection
			 (a)(2)(B)—
						(A)by striking
			 subsection (b) and inserting subsection (c);
			 and
						(B)by striking
			 SAFETEA–LU and inserting Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1256).
						(l)Correction of
			 transfer of unused protective-device funds to other highway safety improvement
			 program projectsSection 130(e)(2) of title 23,
			 United States Code, is amended by striking purposes under this
			 subsection and inserting highway safety improvement program
			 purposes.
				(m)Correction of
			 highway bridge program
					(1)In
			 generalSection 144 of title 23, United
			 States Code, is amended—
						(A)in the section
			 heading by striking replacement and rehabilitation;
						(B)in subsections (b),
			 (c)(1), and (e) by striking Federal-aid system each place it
			 appears and inserting Federal-aid highway;
						(C)in subsections
			 (c)(2) and (o) by striking the Federal-aid system each place it
			 appears and inserting Federal-aid highways;
						(D)in the heading to
			 paragraph (4) of subsection (d) by inserting systematic before
			 preventive;
						(E)in subsection (e)
			 by striking off-system bridges each place it appears and
			 inserting bridges not on Federal-aid highways;
						(F)by striking
			 subsection (f);
						(G)by redesignating
			 subsections (g) through (s) as subsections (f) through (r),
			 respectively;
						(H)in paragraph (2)
			 of subsection (f) (as redesignated by subparagraph (G)) by striking the
			 paragraph heading and inserting Bridges not on Federal-aid
			 highways;
						(I)in subsection (m)
			 (as redesignated by subparagraph (G)) by striking the subsection heading and
			 inserting Program for
			 bridges not on Federal-aid highways; and
						(J)in subsection
			 (n)(4)(B) (as redesignated by subparagraph (G)) by striking State
			 highway agency and inserting State transportation
			 department.
						(2)Conforming
			 amendments
						(A)Equity bonus
			 programSubsections (a)(2)(C) and (b)(2)(C) of
			 section
			 105 of title 23, United States Code, are amended by striking
			 replacement and rehabilitation each place it appears.
						(B)AnalysisThe
			 analysis for
			 chapter
			 1 of title 23, United States Code, is amended in the item
			 relating to section 144 by striking replacement and
			 rehabilitation.
						(n)Correction of
			 National Scenic Byways program coverageSection 162 of title
			 23, United States Code, is amended—
					(1)in subsection
			 (a)(3)(B) by striking a National Scenic Byway under subparagraph
			 (A) and inserting a National Scenic Byway, an All-American Road,
			 or one of America’s Byways under paragraph (1); and
					(2)in subsection
			 (c)(3) by striking or All-American Road each place it appears
			 and inserting All-American Road, or one of America’s
			 Byways.
					(o)Correction of
			 reference in toll provisionSection 166(b)(5)(C) of title 23,
			 United States Code, is amended by striking paragraph (3) and
			 inserting paragraph (4).
				(p)Correction of
			 recreational trails program apportionment
			 exceptionsSection 206(d)(3)(A) of title 23,
			 United States Code, is amended by striking (B), (C), and (D) and
			 inserting (B) and (C).
				(q)Correction of
			 infrastructure financeSection 601(a)(3) of title 23,
			 United States Code, is amended by inserting bbb minus, BBB
			 (low), after Baa3,.
				(r)Correction of
			 miscellaneous typographical errors
					(1)Section 1401 of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (119 Stat. 1226) is amended by redesignating subsections (d) and (e)
			 as subsections (c) and (d), respectively.
					(2)Section 1404(e) of
			 such Act (119 Stat. 1229) is amended by inserting tribal, after
			 local,.
					(3)Section 10211(b)(2)
			 of such Act (119 Stat. 1937) is amended by striking plan
			 administer and inserting plan and administer.
					(4)Section 10212(a)
			 of such Act (119 Stat. 1937) is amended—
						(A)by inserting
			 equity bonus, after minimum guarantee,;
						(B)by striking
			 freight intermodal connectors and inserting
			 railway-highway crossings;
						(C)by striking
			 high risk rural road,; and
						(D)by inserting after
			 highway safety improvement programs the following: (and
			 separately the set aside for the high risk rural road program).
						102.MAGLEV
				(a)FundingSection
			 1101(a)(18) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (119 Stat. 1155) is amended by striking subparagraphs
			 (A) and (B) and inserting the following:
					
						(A)$20,000,000 for
				fiscal year 2007; and
						(B)$35,000,000 for
				each of fiscal years 2008 and
				2009.
						.
				(b)Contract
			 AuthoritySection 1307 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1217) is
			 amended by adding at the end the following:
					
						(e)Contract
				AuthorityFunds authorized under section 1101(a)(18) shall be
				available for obligation in the same manner as if the funds were apportioned
				under chapter 1 of title 23, United
				States Code; except that the funds shall not be transferable and shall remain
				available until expended, and the Federal share of the cost of a project to be
				carried out with such funds shall be 80
				percent.
						.
				103.Projects of
			 national and regional significanceItem number 22 of the table contained in
			 section 1301(m) of the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users (119 Stat. 1204) is amended by striking
			 Improvements to I–80, Monroe County, PA and inserting
			 Redesign and reconstruction of interchanges 298 and 299 of I–80 and
			 accompanying improvements to any other public roads in the vicinity, Monroe
			 County.
			104.National
			 corridor infrastructure improvement projectsThe table contained in section 1302(e) of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (119 Stat. 1205) is amended in item number 23 by striking the project
			 description and inserting Improvements to State Road 312,
			 Hammond.
			105.Project
			 authorizations
				(a)In
			 generalThe table contained
			 in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users (119 Stat. 1256) is amended—
					(1)in item number 34
			 by striking the project description and inserting Removal and
			 Reconfiguration of Interstate ramps, I–40, Memphis;
					(2)by striking item
			 number 61;
					(3)in item number 87
			 by striking the project description and inserting M–291 highway outer
			 road improvement project;
					(4)in item number 128
			 by striking $2,400,000 and inserting
			 $4,800,000;
					(5)in item number 154
			 by striking Virginia and inserting
			 Eveleth;
					(6)in item number 193
			 by striking the project description and inserting Improvements to or
			 access to Route 108 to enhance access to the business park near
			 Rumford;
					(7)in item number 240
			 by striking $800,000 and inserting
			 $2,400,000;
					(8)by striking item
			 number 248;
					(9)in item number 259
			 by striking the project description and inserting Corridor study, EIS,
			 and ROW acquisition for a bridge from east of the Crow Wing Highway 3 bridge
			 crossing the Mississippi River in Brainerd to west of the Minnesota State
			 Highway 6 bridge crossing the Mississippi River north of Crosby;
					(10)in item number
			 274 by striking the project description and inserting Intersection
			 improvements at Belleville and Ecorse Roads and approach roadways, and widen
			 Belleville Road from Ecorse to Tyler, Van Buren Township,
			 Michigan;
					(11)in item number
			 277 by striking the project description and inserting Construct
			 connector road from Rushing Drive North to Grand Ave., Williamson
			 County;
					(12)in item number
			 395 by striking the project description and inserting Plan and construct
			 interchange at I–65, from existing SR–109 to I–65;
					(13)in item number
			 463 by striking Cookeville and inserting Putnam
			 County;
					(14)in item number 576
			 by striking the project description and inserting Design, right-of-way,
			 and construction of Nebraska Highway 35 between Norfolk and South Sioux City,
			 including an interchange at Milepost 1 on I–129;
					(15)in item number
			 590 by inserting , including after Safety;
					(16)in item number
			 595 by striking Street Closure at and inserting
			 Transportation improvement project near;
					(17)in item number
			 649 by striking the project description and inserting Construction and
			 enhancement of the Fillmore Avenue Corridor, Buffalo;
					(18)in item number
			 655 by inserting , safety improvement construction, after
			 Environmental studies;
					(19)in item number 676
			 by striking the project description and inserting St. Croix River
			 crossing project, Wisconsin State Highway 64, St. Croix County, Wisconsin, to
			 Minnesota State Highway 36, Washington County;
					(20)in item number
			 770 by striking the project description and inserting Improve existing
			 Horns Hill Road in North Newark, Ohio, from Waterworks Road to Licking Springs
			 Road;
					(21)in item number 777
			 by striking the project description and inserting Construct access from
			 airport in Akutan;
					(22)in item number
			 829 by striking the project description and inserting $400,000 to
			 conduct New Bedford/Fairhaven Bridge modernization study; $1,000,000 to design
			 and build New Bedford Business Park access road;
					(23)in item number
			 881 by striking the project description and inserting Pedestrian safety
			 improvements near North Atlantic Boulevard, Monterey Park;
					(24)in item number 923
			 by striking the project description and inserting Improve safety of a
			 horizontal curve on Clarksville St. 0.25 miles north of 275th Rd. in Grandview
			 Township, Edgar County;
					(25)in item number 947
			 by striking the project description and inserting Third East/West River
			 Crossing, St. Lucie River;
					(26)in item numbers
			 959 and 3327 by striking Northern Section, each place it
			 appears;
					(27)in item number
			 963 by striking the project description and inserting For engineering,
			 right-of-way acquisition, and reconstruction of 2 existing lanes on Manhattan
			 Road from Baseline Road to Route 53;
					(28)in item number 983
			 by striking the project description and inserting Land acquisition for
			 highway mitigation in Cecil, Kent, Queen Annes, and Worcester
			 Counties;
					(29)in item number
			 1039 by striking the project description and inserting Widen State Route
			 98, including storm drain developments, from D. Navarro Avenue to State Route
			 111;
					(30)in item number
			 1047 by striking the project description and inserting Bridge and road
			 work at Little Susitna River Access road in Matanuska-Susitna
			 Borough;
					(31)in item number
			 1124 by striking bridge over Stillwater River, Orono and by
			 inserting routes;
					(32)in item number
			 1206 by striking Pleasantville and inserting Briarcliff
			 Manor;
					(33)in item number
			 1210 by striking the project description and inserting Town of New
			 Windsor Riley Road and Shore Drive;
					(34)in item number
			 1281 by striking the project description and inserting Upgrade roads in
			 Attala County District 4 (Roads 4211 and 4204), Kosciusko, Ward 2, and Ethel,
			 Attala County;
					(35)in item number
			 1487 by striking $800,000 and inserting
			 $1,600,000;
					(36)in item number
			 1575 by striking the project description and inserting Highway and road
			 signage, and traffic signal synchronization and upgrades, in Shippensburg Boro,
			 Shippensburg Township, and surrounding municipalities;
					(37)in item number
			 1661 by striking the project description and inserting Sheldon West
			 Extension in Matanuska-Susitna Borough;
					(38)in item number
			 1810 by striking the project description and inserting Design,
			 engineering, ROW acquisition, construction, and construction engineering for
			 the reconstruction of TH 95, from 12th Avenue to CSAH 13, including bridge and
			 approaches, ramps, intersecting roadways, signals, turn lanes, and multiuse
			 trail, North Branch;
					(39)in item number
			 1852 by striking Milepost 9.3 and inserting Milepost
			 24.3;
					(40)in item numbers
			 1926 and 2893 by striking the project descriptions and inserting
			 Grading, paving roads, and the transfer of rail-to-truck for the
			 intermodal facility at Rickenbacker Airport, Columbus, Ohio;
					(41)in item number
			 1933 by striking the project description and inserting Enhance Byzantine
			 Latino Quarter transit plazas at Normandie and Pico, and Hoover and Pico, Los
			 Angeles, by improving streetscapes, including expanding concrete and
			 paving;
					(42)in item number
			 1975 by striking the project description and inserting Point MacKenzie
			 Access Road improvements in Matanuska-Susitna Borough;
					(43)in item number
			 2015 by striking the project description and inserting Heidelberg
			 Borough/Scott Township/Carnegie Borough for design, engineering, acquisition,
			 and construction of streetscaping enhancements, paving, lighting and safety
			 upgrades, and parking improvements;
					(44)by striking item
			 number 2031;
					(45)in item number
			 2087 by striking the project description and inserting Railroad crossing
			 improvement on Illinois Route 82 in Geneseo;
					(46)in item number
			 2211 by striking the project description and inserting Construct road
			 projects and transportation enhancements as part of or connected to RiverScape
			 Phase III, Montgomery County, Ohio;
					(47)in item number
			 2234 by striking the project description and inserting North Atherton
			 Signal Coordination Project in Centre County;
					(48)in item number
			 2316 by striking the project description and inserting Construct a new
			 bridge at Indian Street, Martin County;
					(49)in item number
			 2375 by inserting , including streets after
			 Astoria;
					(50)in item number
			 2420 by striking the project description and inserting Preconstruction
			 and construction activities of U.S. 51 between the Assumption Bypass and
			 Vandalia;
					(51)in item number
			 2482 by striking Country and inserting
			 County;
					(52)in item number
			 2663 by striking the project description and inserting Rosemead
			 Boulevard safety enhancement and beautification, Temple City;
					(53)in item numbers
			 2671 and 5032 by striking from 2 to 5 lanes and improve alignment within
			 rights-of-way in St. George each place it appears and inserting
			 , St. George;
					(54)in item number
			 2698 by striking the project description and inserting I–95/Ellis Road
			 and between Grant Road and Micco Road, Interchange Justification Reports,
			 Brevard;
					(55)in item number
			 2743 by striking the project description and inserting Improve safety of
			 culvert replacement on 250th Rd. between 460th St. and Cty Hwy 20 in Grandview
			 Township, Edgar County;
					(56)by striking item
			 number 2800;
					(57)in item number
			 2826 by striking State Street and Cajon Boulevard and inserting
			 Palm Avenue;
					(58)in item number
			 2931 by striking Frazho Road and inserting Martin
			 Road;
					(59)in item number
			 3014 by inserting , including after
			 Safety;
					(60)in item numbers
			 3047 and 5027 by inserting and roadway improvements after
			 safety project each place it appears;
					(61)in item number
			 3078 by striking the project description and inserting U.S. 2/Sultan
			 Basin Road improvements in Sultan;
					(62)in item number
			 3174 by striking the project description and inserting Improving Outer
			 Harbor access through planning, design, construction, and relocations of
			 Southtowns Connector–NY Route 5, Fuhrmann Boulevard, and a bridge connecting
			 the Outer Harbor to downtown Buffalo at the Inner Harbor;
					(63)in item number
			 3219 by striking Forest and inserting
			 Warren;
					(64)in item number
			 3254 by striking the project description and inserting Reconstruct PA
			 Route 274/34 Corridor, Perry County;
					(65)in item number
			 3255 by striking the project description and inserting Facility
			 acquisition, road construction, and other transportation enhancement related
			 improvements in the Northwest Triangle Redevelopment Area in the city of
			 York;
					(66)in item number
			 3260 by striking Lake Shore Drive and inserting Lakeshore
			 Drive and parking facility/entrance improvements serving the Museum of Science
			 and Industry;
					(67)in item number
			 3327 by striking $1,600,000 and inserting
			 $2,400,000;
					(68)in item number
			 3368 by striking the project description and inserting Plan, design, and
			 engineering, Ludlam Trail, Miami;
					(69)in item number
			 3397 by striking the project description and inserting Cathodic bridge
			 protection: allow the Virginia Department of Transportation (VDOT) to select
			 the bridge or bridges that VDOT considers appropriate for cathodic bridge
			 protection modification;
					(70)in item number
			 3410 by striking the project description and inserting Construct
			 eligible sound walls on I–65 between Old Hickory Blvd. and Harding Place in
			 Davidson County;
					(71)in item number
			 3456 by striking the project description and by inserting Phase II/part
			 I project–Elizabeth Ave. in Coleraine to 0.2 miles west of CSAH 15 (2.9
			 miles);
					(72)in item number
			 3537 by inserting and the study of alternatives along the North South
			 Corridor, after Valley;
					(73)in item number
			 3582 by striking the project description and inserting Improving Outer
			 Harbor access through planning, design, construction, and relocations of
			 Southtowns Connector–NY Route 5, Fuhrmann Boulevard, and a bridge connecting
			 the Outer Harbor to downtown Buffalo at the Inner Harbor;
					(74)in item numbers
			 3604 and 5008 by inserting and Kane Creek Boulevard after
			 500 West each place it appears;
					(75)in item number
			 3631 by striking the project description and inserting Reconstruct or
			 modify the existing 5th Street Bridge and railroad trestle to provide a 4-lane
			 crossing of the Feather River between Yuba City and Marysville and improvements
			 to connector roads from east and west;
					(76)in item number
			 3632 by striking the State, project description, and amount and inserting
			 FL, Pine Island Road pedestrian overpass, city of
			 Tamarac, and $610,000, respectively;
					(77)in item number
			 3634 by striking the State, project description, and amount and inserting
			 FL, West Avenue Bridge, city of Miami Beach, and
			 $620,000, respectively;
					(78)in item number
			 3673 by striking the project description and inserting Improve marine
			 dry-dock and facilities in Ketchikan;
					(79)in item number
			 3688 by striking road and inserting trail;
					(80)in item number
			 3691 by striking the project description and inserting Port facilities
			 in Hoonah;
					(81)in item number
			 3695 by striking in Soldotna and inserting in the Kenai
			 River corridor;
					(82)in item number
			 3700 by inserting and ferry facilities after a
			 ferry;
					(83)in item number
			 3703 by inserting or another road after Cape Blossom
			 Road;
					(84)in item number
			 3704 by striking Fairbanks and inserting Alaska
			 Highway;
					(85)in item number
			 3890 by striking the project description and inserting Replacement of
			 fixed route transit buses;
					(86)in item number
			 3911 by striking the project description and inserting Construct a new
			 bridge at Indian Street, Martin County;
					(87)in item number
			 3916 by striking the project description and inserting City of Hollywood
			 to purchase buses and bus facilities;
					(88)in item number
			 3937 by striking the project description and inserting Kingsland bypass
			 from CR 61 to I–95, Camden County;
					(89)in item number
			 3965 by striking transportation projects and inserting
			 and air quality projects;
					(90)in item number
			 3981 by striking the project description and inserting Atlanta Multi-Use
			 Trail from Spring Street/Concord Road to Ridge Road;
					(91)in item number
			 4043 by striking MP 9.3, Segment I, II, and III and inserting
			 Milepost 24.3;
					(92)in item number
			 4050 by striking the project description and inserting Preconstruction
			 and construction activities of U.S. 51 between the Assumption Bypass and
			 Vandalia;
					(93)in item number
			 4058 by striking the project description and inserting For improvements
			 to the road between Brighton and Bunker Hill in Macoupin County;
					(94)in item numbers
			 4062 and 4084 by striking the project descriptions and inserting
			 Preconstruction, construction, and related research and studies of I–290
			 Cap the Ike project in the village of Oak Park;
					(95)in item number
			 4089 by inserting and parking facility/entrance improvements serving the
			 Museum of Science and Industry after Lakeshore
			 Drive;
					(96)in item number
			 4103 by inserting and adjacent to the before
			 Shawnee;
					(97)in item number
			 4110 by striking the project description and inserting For improvements
			 to the road between Brighton and Bunker Hill in Macoupin County;
					(98)in item number
			 4125 by striking $250,000 and inserting
			 $950,000;
					(99)in item number
			 4129 by striking $128,000 and inserting
			 $828,000;
					(100)by striking item
			 number 4179;
					(101)in item number
			 4292 by striking BW Parkway and inserting Baltimore
			 Washington Parkway;
					(102)in item number
			 4299 by striking the project description and inserting Highway
			 improvements in the vicinity of Aberdeen Proving Ground to support BRAC-related
			 growth;
					(103)in item number
			 4313 by striking Maryland Avenue and all that follows through
			 Rd. corridor and inserting intermodal access and
			 pedestrian safety improvements;
					(104)in item number
			 4323 by striking the project description and inserting Maine DOT Acadia
			 intermodal passenger and maintenance facility;
					(105)in item number
			 4333 by striking the project description and inserting Detroit
			 Riverfront Conservancy, Riverfront Walkway, greenway, and adjacent land
			 planning, construction, and land acquisition from Gabriel Richard Park at the
			 Douglas MacArthur Bridge to Riverside Park at the Ambassador Bridge,
			 Detroit;
					(106)in item number
			 4338 by striking the project description and inserting Construct 1 or
			 more grade-separated crossings of I–75, and make associated improvements to
			 improve local and regional east-west mobility between Mileposts 279 and
			 282;
					(107)in item number
			 4428 by striking the project description and inserting U.S. 76
			 improvements;
					(108)in item numbered
			 4457 by striking the project description and inserting Construct an
			 interchange at an existing grade separation at SR 1602 (Old Stantonsburg Rd.)
			 and U.S. 264;
					(109)in item numbered
			 4555 by inserting Canal Street and after Reconstruction
			 of;
					(110)in item number
			 4588 by inserting Private Parking and before
			 Transportation;
					(111)in item number
			 4596 by striking the project description and inserting Transportation
			 center, Corning;
					(112)in item number
			 4649 by striking the project description and inserting Fairfield County,
			 OH U.S. 33 and old U.S. 33 safety improvements and related construction, city
			 of Lancaster and surrounding areas;
					(113)in item number
			 4651 by striking the project description and inserting Grading, paving
			 roads, and the transfer of rail-to-truck for the intermodal facility at
			 Rickenbacker Airport, Columbus, Ohio;
					(114)in item number
			 4691 by striking the project description and inserting Transportation
			 improvements to Idabel Industrial Park Rail Spur, Idabel;
					(115)in item number
			 4749 by striking study and inserting
			 improvements;
					(116)in item number
			 4821 by striking highway grade crossing project, Clearfield and Clinton
			 Counties and inserting Project for highway grade crossings and
			 other purposes relating to the Project in Cambria, Clearfield, and Clinton
			 Counties;
					(117)in item number
			 4838 by striking study and inserting
			 improvements;
					(118)in item number
			 4839 by striking fuel-celled and inserting
			 fueled;
					(119)in item number
			 4866 by striking $11,000,000 and inserting
			 $9,900,000;
					(120)by inserting
			 after item number 4866 the following:
						
							
								
									
										4866ARIRepair and restore railroad bridge in
						Westerly$1,100,000
										
									
								
							;
					(121)in item number
			 4915 by striking the project description and inserting For projects of
			 highest priority, as determined by the South Dakota DOT;
					(122)in item number
			 4916 by striking $1,000,000 and inserting
			 $328,000;
					(123)in item number
			 4924 by striking $3,450,000 and inserting
			 $4,122,000;
					(124)in item number
			 4974 by striking , Sevier County;
					(125)in item numbers
			 5011 and 5033 by striking 200 South Interchange each place it
			 appears and inserting 400 South Interchange;
					(126)in item number
			 5132 by striking the project description and inserting St. Croix River
			 crossing project, Wisconsin State Highway 64, St. Croix County, Wisconsin, to
			 Minnesota State Highway 36, Washington County;
					(127)in item number
			 2942 by striking the project description and inserting Redesigning the
			 intersection of Business U.S. 322/High Street and Rosedale Avenue and
			 constructing a new East Campus Drive between High Street (U.S. 322) and Matlock
			 Street at West Chester University, West Chester, Pennsylvania;
					(128)in item number
			 2781 by striking the project description and inserting Highway and road
			 signage, road construction, and other transportation improvement and
			 enhancement projects on or near Highway 26, in Riverton and surrounding
			 areas;
					(129)in item number
			 2430 by striking 200 South Interchange and inserting 400
			 South Interchange;
					(130)by striking item
			 number 20;
					(131)in item number
			 424 by striking $264,000 and inserting
			 $644,000;
					(132)in item number
			 1210 by striking the project description and inserting Riley Road, Shore
			 Drive, and area road improvements;
					(133)by striking item
			 numbers 68, 905, and 1742;
					(134)in item number
			 1059 by striking $240,000 and inserting
			 $420,000;
					(135)in item number
			 2974 by striking $120,000 and inserting
			 $220,000;
					(136)by striking item
			 numbers 841, 960, and 2030;
					(137)in item number
			 1278 by striking $740,000 and inserting
			 $989,600;
					(138)in item number
			 207 by striking $13,600,000 and inserting
			 $13,200,000;
					(139)in item number
			 2656 by striking $12,228,000 and inserting
			 $8,970,000;
					(140)in item number
			 1983 by striking $1,600,000 and inserting
			 $1,000,000;
					(141)in item number
			 753 by striking $2,700,000 and inserting
			 $3,200,000;
					(142)in item number 64
			 by striking $6,560,000 and inserting
			 $7,760,000;
					(143)in item number
			 2338 by striking $1,600,000 and inserting
			 $1,800,000;
					(144)in item number
			 1533 by striking $392,000 and inserting
			 $490,000;
					(145)in item number
			 1354 by striking $40,000 and inserting
			 $50,000;
					(146)in item number
			 3106 by striking $400,000 and inserting
			 $500,000;
					(147)in item number
			 799 by striking $1,600,000 and inserting
			 $2,000,000;
					(148)in item number
			 68—
						(A)by striking
			 NY and inserting PA;
						(B)by striking the
			 project description and inserting UPMC Heliport in Bedford;
			 and
						(C)by striking
			 $64,000 and inserting $750,000;
						(149)in item number
			 905—
						(A)by striking
			 NY and inserting PA;
						(B)by striking the
			 project description and inserting Construct 2 flyover ramps and S.
			 Lindent Street exit for access to industrial sites in the cities of McKeesport
			 and Duquesne; and
						(C)by striking
			 $160,000 and inserting $500,000;
						(150)in item number 159—
						(A)by striking
			 Construct interchange for 146th St. and I–69 and inserting
			 Upgrade 146th St. to I–69 Access; and
						(B)by striking
			 $2,400,000 and inserting $3,200,000;
						(151)by striking item number 2936;
					(152)in item number 3138 by striking the project
			 description and inserting Elimination of highway-railway crossing along
			 the KO railroad from Salina to Osborne to increase safety and reduce
			 congestion; and
					(153)in item number 2316 by striking the project
			 description and inserting Construct bridge at Indian Street, Martin
			 County;
					(154)in item number 2274 by striking
			 between Farmington and Merriman and inserting between
			 Hines Drive and Inkster, Flamingo Street between Ann Arbor Trail and Joy Road,
			 and the intersection of Warren Road and Newburgh Road;
					(155)in item number 52 by striking the project
			 description and inserting Pontiac Trail between E. Liberty and McHattie
			 Street;
					(156)in item number 1544 by striking
			 connector;
					(157)in item number 2573 by striking the project
			 description and inserting Rehabilitation of Sugar Hill Road in North
			 Salem, NY;
					(158)in item number 746 by inserting ,
			 and any expansion of the Greenway Corridor, after
			 Interchange;
					(159)in item number 1450 by striking
			 III–VI and inserting III–VII;
					(160)in item number 2219 by inserting
			 Center Valley Parkway and after Improvements
			 to;
					(161)in item number 2302 by striking the project
			 description and inserting Planning and construction of Safford Road in
			 Madison Village, OH;
					(162)in item number 2637 by striking the project
			 description and inserting Traffic and safety improvements to county
			 roadways in Geauga County, OH;
					(163)in item number 2342 by inserting ,
			 and planning and construction to Heisley Road, after
			 Interchange;
					(164)in item number 161 by striking the project
			 description and inserting Construct False Pass causeway and road to the
			 terminus of the south arm breakwater project;
					(165)in item number 2002 by striking the project
			 description and inserting Providence Hospital public access road and
			 enhancements, including access connections between the proposed Providence
			 Regional Administration Building and Piper Street, to improve access and
			 circulation in the Providence Southwest Campus;
					(166)in item number 777 by striking the project
			 description and inserting Construct access from airport in
			 Akutan;
					(167)in item number
			 2023 by striking the project description and inserting Biking and
			 pedestrian trail construction, Kentland;
					(168)in item number
			 2035 by striking Replace and inserting
			 Repair;
					(169)in item number
			 2511 by striking Replace and inserting
			 Rehabilitate;
					(170)in item numbers
			 2981 and 5028 by striking the project description and inserting Roadway
			 improvements on Highway 262 on the Navajo Nation in Aneth;
					(171)in item numbers
			 2068 and 5026 by inserting and approaches after
			 capacity;
					(172)in item number
			 98 by striking the project description and inserting Right-of-way and
			 construction for the 77th Street reconstruction project, including the Lyndale
			 Avenue Bridge over I–494, Richfield;
					(173)in item number
			 1783 by striking the project description and inserting Clark Road access
			 improvements, Jacksonville;
					(174)in item number
			 2711 by striking the project description and inserting Main Street Road
			 Improvements through Springfield, Jacksonville;
					(175)in item number
			 3485 by striking the project description and inserting Improve SR 105
			 (Hecksher Drive) from Drummond Point to August Road, including bridges across
			 the Broward River and Dunns Creek, Jacksonville;
					(176)in item number
			 3486 by striking the project description and inserting Construct
			 improvements to NE 19th Street/NE 19th Terrace from NE 3rd Avenue to NE 8th
			 Avenue, Gainesville;
					(177)in item number
			 3487 by striking the project description and inserting Construct
			 improvements to NE 25th Street from SR 26 (University Blvd) to NE 8th Avenue,
			 Gainesville;
					(178)in item number
			 803 by striking St. Clair County and inserting city of
			 Madison;
					(179)in item number
			 615 by striking the project description and inserting Roadway
			 improvements to Jackson Avenue between Jericho Turnpike and Teibrook
			 Avenue;
					(180)in item number
			 889 by striking the project description and inserting U.S. 160, State
			 Highway 3 to east of the Florida River;
					(181)in item number
			 676 by striking the project description and inserting St. Croix River
			 crossing project, Wisconsin State Highway 64, St. Croix Co., Wisconsin to
			 Minnesota State Highway 36, Washington Co.;
					(182)in item number
			 324 by striking the project description and inserting Paving a portion
			 of H-58 from Buck Hill to 4,000 feet east of Hurricane River;
					(183)in item number
			 301 by striking the project description and inserting Improvements for
			 St. Georges Avenue between East Baltimore Avenue on the southwest and Chandler
			 Avenue on the northeast;
					(184)in item number
			 2429 by striking the project description and inserting Construct parking
			 facility and undertake streetscaping and pedestrian walkways, Oak
			 Lawn;
					(185)in item number
			 1519 by inserting at the intersection of Quincy/West Drinker/Electric
			 Streets near the Dunmore School complex after roadway
			 redesign;
					(186)in item number
			 2604 by inserting on Coolidge, Bridge (from Main to Monroe), Skytop
			 (from Gedding to Skytop), Atwell (from Bear Creek Rd. to Pittston Township),
			 Wood (to Bear Creek Rd.), Pine, Oak (from Penn Avenue to Lackawanna Avenue),
			 McLean, Second, and Lolli Lane after roadway
			 redesign;
					(187)in item number
			 2168 by striking the project description and inserting Design,
			 engineering, right-of-way acquisition, and construction of street improvements,
			 streetscaping enhancements, paving, lighting, safety improvements, parking, and
			 roadway redesign, including right-of-way acquisition, structure demolition, and
			 intersection safety improvements in the vicinity of the intersection of Main
			 and William Streets in Pittston;
					(188)in item number
			 1157 by inserting on Mill Street from Prince Street to Roberts Street,
			 John Street from Roberts Street to end, Thomas Street from Roberts Street to
			 end, Williams Street from Roberts Street to end, Charles Street from Roberts
			 Street to end, Fair Street from Roberts Street to end, Newport Avenue from East
			 Kirmar Avenue to end after roadway redesign;
					(189)in item number
			 805 by inserting on Oak Street from Stark Street to the township line at
			 Mayock Street and on East Mountain Boulevard after roadway
			 redesign;
					(190)in item number
			 2704 by inserting on West Cemetery Street and Frederick Courts
			 after roadway redesign;
					(191)in item number
			 3136 by inserting on Walden Drive and Greenwood Hills Drive
			 after roadway redesign;
					(192)in item number
			 1363 by striking the project description and inserting Design,
			 engineering, right-of-way acquisition, and construction of streetscaping
			 enhancements, paving, lighting, safety improvements, handicap access ramps,
			 parking, and roadway redesign on Bilbow Street from Church Street to Pugh
			 Street, on Pugh Street from Swallow Street to Main Street, Jones Lane from Main
			 Street to Hoblak Street, Cherry Street from Green Street to Church Street, and
			 Hillside Avenue in Edwardsville Borough, Luzerne County;
					(193)in item number
			 883 by striking the project description and inserting Design,
			 engineering, right-of-way acquisition, and construction of streetscaping
			 enhancements, paving, lighting, parking, roadway redesign, and safety
			 improvements (including curbing, stop signs, crosswalks, and pedestrian
			 sidewalks) at and around the 3-way intersection involving Susquehanna Avenue,
			 Erie Street, and Second Street in West Pittston, Luzerne County;
					(194)in item number
			 625 by striking the project description and inserting Design,
			 engineering, right-of-way acquisition, and construction of streetscaping
			 enhancements, paving, lighting, safety improvements, parking, and roadway
			 redesign on Sampson Street, Dunn Avenue, Powell Street, Josephine Street,
			 Pittston Avenue, Railroad Street, McClure Avenue, and Baker Street in Old Forge
			 Borough, Lackawanna County;
					(195)in item number
			 372 by inserting , replacement of the Nesbitt Street Bridge, and
			 placement of a guard rail adjacent to St. Vladimir’s Cemetery on Mountain Road
			 (S.R. 1007) after roadway redesign;
					(196)in item number
			 2308 by striking the project description and inserting Design,
			 engineering, right-of-way acquisition, and construction of streetscaping
			 enhancements, paving, lighting, safety improvements, parking, and roadway
			 redesign, including a project to establish emergency access to Catherino Drive
			 from South Valley Avenue in Throop Borough, Lackawanna County;
					(197)in item number
			 967 by striking the project description and inserting Design,
			 engineering, right-of-way acquisition, and construction of streetscaping
			 enhancements, paving, lighting, safety improvements, parking, roadway redesign,
			 and catch basin restoration and replacement on Cherry Street, Willow Street,
			 Eno Street, Flat Road, Krispin Street, Parrish Street, Carver Street, Church
			 Street, Franklin Street, Carolina Street, East Main Street, and Rear Shawnee
			 Avenue in Plymouth Borough, Luzerne County;
					(198)in item number
			 989 by inserting on Old Ashley Road, Ashley Street, Phillips Street,
			 First Street, Ferry Road, and Division Street after roadway
			 redesign;
					(199)in item number
			 342 by striking the project description and inserting Design,
			 engineering, right-of-way acquisition, and construction of streetscaping
			 enhancements, paving, lighting, safety improvements, parking, roadway redesign,
			 and cross pipe and catch basin restoration and replacement on Northgate, Mandy
			 Court, Vine Street, and 36th Street in Milnesville West, and on Hillside Drive
			 (including the widening of the bridge on Hillside Drive), Club 40 Road,
			 Sunburst and Venisa Drives, and Stockton #7 Road in Hazle Township, Luzerne
			 County;
					(200)in item number
			 2332 by striking Monroe County and inserting Carbon,
			 Monroe, Pike, and Wayne Counties;
					(201)in item number
			 2436 by striking the project description and the amount and inserting
			 For Wilkes-Barre to design, acquire land, and construct a parking garage
			 or parkade, streetscaping enhancements, paving, lighting, safety improvements,
			 and roadway redesign at and around the Sterling Hotel in Wilkes-Barre,
			 including on River Street, Market Street, or Franklin Street (or any
			 combination thereof) to the vicinity of the Irem Temple, and
			 $3,000,000, respectively;
					(202)in item number
			 2560 by striking the project description and inserting To study the
			 I–285 highway crossing in Sandy Springs, GA;
					(203)in item number
			 2723 by striking the State, the project description, and the amount and
			 inserting AL, Grade crossing improvements along Conecuh
			 Valley RR at Henderson Highway (CR-21) in Troy, AL, and
			 $300,000, respectively;
					(204)in item number 61 by striking the State,
			 the project description, and the amount and inserting AL,
			 Grade crossing improvements along Wiregrass Central RR at Boll Weevil
			 Bypass in Enterprise, AL, and $250,000,
			 respectively;
					(205)in item number 2936 by striking the State,
			 the project description, and the amount and inserting AL,
			 Grade crossing improvements along Luxapalila Valley RR in Lamar and
			 Fayette Counties, AL (Crossings at CR-6, CR-20, SH-7, James Street, and College
			 Drive), and $300,000, respectively;
					(206)in item number
			 1742 by striking the State, the project description, and the amount and
			 inserting PA, Road improvements and upgrades related to
			 the Pennsylvania State Baseball Stadium, and $500,000,
			 respectively;
					(207)in item number
			 314 by striking the project description and the amount and inserting
			 Streetscape enhancements to the transit and pedestrian corridor, Fort
			 Lauderdale, Downtown Development Authority and $610,000,
			 respectively;
					(208)in item number
			 1639 by striking the project description and inserting Operational and
			 highway safety improvements on Hwy 94 between the 20 mile marker post in Jamul
			 and Hwy 188 in Tecate;
					(209)in item numbers 2860 and 5029 by striking
			 the project description and inserting Roadway improvements from Halchita
			 to Mexican Hat on the Navajo Nation;
					(210)in item number
			 170 by striking facility and inserting garage;
					(211)in item number
			 826 by striking the project description and the amount and inserting For
			 the city of Wilkes-Barre and the city of Scranton to jointly study, analyze,
			 assess, and implement the development of a regional intermodal transportation
			 system, including associated improvements and enhancements to existing
			 infrastructure and application of new technologies, in the counties of Luzerne,
			 Lackawanna, and Monroe in Northeastern Pennsylvania and
			 $2,800,000, respectively;
					(212)in item number 2549 by striking on
			 Navy Pier;
					(213)in item number
			 2804 by striking on Navy Pier;
					(214)in item number
			 1328 by striking the project description and inserting Construct public
			 access roadways and pedestrian safety improvements in and around Montclair
			 State University in Clifton;
					(215)in item number 2559 by striking the project
			 description and inserting Construct sound walls on Route 164 at and near
			 the Maersk interchange;
					(216)in item
			 3665—
						(A)by inserting
			 AL in the State column;
						(B)by inserting
			 Construction of Sulphur Springs Road Bypass in city of Hoover,
			 Alabama in the project description column; and
						(C)by striking
			 $0 and inserting $3,150,000;
						(217)in item number 1849 by striking the project
			 description and inserting Highway, traffic-flow, pedestrian facility,
			 and streetscape improvements, Pittsburgh; and
					(218)in item number 697 by striking the project
			 description and inserting “Highway, traffic-flow, pedestrian facility, and
			 streetscape improvements, Pittsburgh”.
					(b)Transfer of
			 project fundsThe Secretary of Transportation shall transfer to
			 the Commandant of the Coast Guard amounts made available to carry out the
			 project described in item number 4985 of the table contained in section 1702 of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (119 Stat. 1447) to carry out that project, in accordance with the
			 Act of June 21, 1940 (commonly known as the Truman-Hobbs Act)
			 (33 U.S.C. 511 et
			 seq.).
				(c)Unused
			 obligation authorityNotwithstanding any other provision of law,
			 unused obligation authority made available for an item in section 1702 of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (119 Stat. 1256) that is repealed, or authorized funding for such an item
			 that is reduced, by this section shall be made available—
					(1)for an item in
			 section 1702 of that Act that is added or increased by this section and that is
			 in the same State as the item for which obligation authority or funding is
			 repealed or reduced;
					(2)in an amount
			 proportional to the amount of obligation authority or funding that is so
			 repealed or reduced; and
					(3)individually for
			 projects numbered 1 through 3676 pursuant to section 1102(c)(4)(A) of that Act
			 (119 Stat. 1158).
					(d)Additional
			 discretionary use of surface transportation program fundsOf the funds apportioned to each State
			 under section
			 104(b)(3) of title 23, United States Code, a State may expend
			 for each of fiscal years 2007 through 2009 not more than $1,000,000 for the
			 following activities:
					(1)Participation in the Joint Operation Center
			 for Fuel Compliance established under
			 section
			 143(b)(4)(H) of title 23, United States Code, within the
			 Department of the Treasury, including the funding of additional positions for
			 motor fuel tax enforcement officers and other staff dedicated on a full-time
			 basis to participation in the activities of the Center.
					(2)Development, operation, and maintenance of
			 electronic filing systems to coordinate data exchange with the Internal Revenue
			 Service by States that impose a tax on the removal of taxable fuel from any
			 refinery and on the removal of taxable fuel from any terminal.
					(3)Development,
			 operation, and maintenance of electronic single point of filing in conjunction
			 with the Internal Revenue Service by States that impose a tax on the removal of
			 taxable fuel from any refinery and on the removal of taxable fuel from any
			 terminal.
					(4)Development, operation, and maintenance of
			 a certification system by a State of any fuel sold to a State or local
			 government (as defined in
			 section
			 4221(d)(4) of the Internal Revenue Code of 1986) for the
			 exclusive use of the State or local government or sold to a qualified volunteer
			 fire department (as defined in section 150(e)(2) of such Code) for its
			 exclusive use.
					(5)Development, operation, and maintenance of
			 a certification system by a State of any fuel sold to a nonprofit educational
			 organization (as defined in section 4221(d)(5) of such Code) that includes
			 verification of the good standing of the organization in the State in which the
			 organization is providing educational services.
					106.Nonmotorized
			 transportation pilot programSection 1807(a)(3) of the Safe, Accountable,
			 Flexible, Efficient, Transportation Equity Act: A Legacy for Users (119 Stat.
			 1460) is amended by striking Minneapolis-St. Paul, Minnesota and
			 inserting Minneapolis, Minnesota.
			107.Correction of
			 Interstate and NHS designations
				(a)TreatmentSection
			 1908(a) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (119 Stat. 1469) is amended by striking paragraph
			 (3).
				(b)National Highway
			 SystemSection 1908(b) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1470) is
			 amended by striking from the Arkansas State line and inserting
			 from Interstate Route 540.
				108.Future of
			 surface transportation systemSection 1909(b) of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1471) is amended—
				(1)in the matter preceding subparagraph (A) of
			 paragraph (9) by striking July 1, 2007 and inserting
			 December 31, 2007;
				(2)in paragraph (11)(C) by striking the
			 Administrator of the Federal Highway Administration and inserting
			 the Secretary;
				(3)in paragraph
			 (11)(D)(i) by striking , on a reimbursable basis,; and
				(4)in paragraph (15)
			 by striking $1,400,000 for each of fiscal years 2006 and 2007
			 and inserting $1,400,000 for fiscal year 2006 and $3,400,000 for fiscal
			 year 2007.
				109.Buy
			 AmericaSection 1928 of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (119 Stat. 1484) is amended—
				(1)by redesignating
			 paragraphs (2) through (5) as paragraphs (3) through (6), respectively;
			 and
				(2)by inserting after
			 paragraph (1) the following:
					
						(2)the current
				application by the Federal Highway Administration of the Buy America test is
				only applied to components or parts of a bridge project and not the entire
				bridge project and this is inconsistent with this sense of
				Congress;
						.
				110.Transportation
			 improvementsThe table
			 contained in section 1934(c) of the Safe, Accountable, Flexible, Efficient
			 Transportation Equity Act: A Legacy for Users (119 Stat. 1486) is
			 amended—
				(1)in
			 item number 12 by striking Yukon River and inserting
			 Kuskokwim River;
				(2)in item number 57
			 by striking the project description and inserting Kingsland bypass from
			 CR 61 to I–95, Camden County;
				(3)in item number 130
			 by striking the project description and inserting Improvements and
			 rehabilitation to rail and bridges on the Appanoose County Community
			 Railroad;
				(4)in item number 138
			 by striking the project description and inserting West Spencer Beltway
			 Project;
				(5)in item number 142
			 by striking MP 9.3, Segment I, II, and III and inserting
			 Milepost 24.3;
				(6)in item number 161
			 by striking Bridge replacement on Johnson Drive and Nall Ave.
			 and inserting Construction improvements;
				(7)in
			 item number 181 by striking BW Parkway and inserting
			 Baltimore Washington Parkway;
				(8)in item number 182
			 by striking the project description and inserting Highway improvements
			 in the vicinity of Aberdeen Proving Ground to support BRAC-related
			 growth;
				(9)in item number 196
			 by striking the project description and inserting Detroit Riverfront
			 Conservancy, Riverfront Walkway, greenway, and adjacent land planning,
			 construction, and land acquisition from Gabriel Richard Park at the Douglas
			 MacArthur Bridge to Riverside Park at the Ambassador Bridge,
			 Detroit;
				(10)in item number
			 198 by striking the project description and inserting Construct 1 or
			 more grade separated crossings of I–75 and make associated improvements to
			 improve local and regional east-west mobility between Mileposts 279 and
			 282;
				(11)in item number
			 201 by striking the project description and inserting Paving a portion
			 of H–58 from Buck Hill to the point located 4,000 feet east of the Hurricane
			 River;
				(12)in item number
			 238 by striking the project description and inserting Develop and
			 construct the St. Mary water project road and bridge infrastructure, including
			 a new bridge and approaches across St. Mary River, stabilization and
			 improvements to United States Route 89, and road/canal from Siphon Bridge to
			 Spider Lake, on the condition that $2,500,000 of the amount made available to
			 carry out this item may be made available to the Bureau of Reclamation for use
			 for the Swift Current Creek and Boulder Creek bank and bed stabilization
			 project in the Lower St. Mary Lake drainage.;
				(13)in item number
			 329 by inserting , Tulsa after technology;
				(14)in item number
			 358 by striking fuel-celled and inserting
			 fueled;
				(15)in item number
			 378 by inserting , including any related real estate acquisition
			 after expansion;
				(16)in item number 402
			 by striking from 2 to 5 lanes and improve alignment within rights-of-way
			 in St. George and inserting , St. George;
				(17)in item number 436 by inserting ,
			 Saole,  after Sua;
				(18)in item number 442 by striking
			 $12,000,000 and inserting $8,600,000;
				(19)by adding at the
			 end—
					(A)in the number
			 column 467;
					(B)in the State column
			 AZ;
					(C)the project
			 description column Pinal Avenue/Main Street right-of-way
			 acquisition—Pinal County, Casa Grande, AZ—To reconstruct Main St. to include a
			 bypass for commercial traffic; and
					(D)in the amount
			 column $200,000;
					(20)by adding at the
			 end—
					(A)in the number
			 column 468;
					(B)in the State
			 column AZ;
					(C)the project
			 description column Navajo Route 20/Navajo Nation, Coconino County, AZ/To
			 Conduct a 2-lane road design for 28 miles of dirt road between the communities
			 of Le Chee, Coppermine, and Gap; and
					(D)in the amount
			 column $200,000; and
					(21)by adding at the
			 end—
					(A)in the number
			 column 469;
					(B)in the State column
			 AL;
					(C)the project
			 description column Construction of Patton Island Bridge Corridor
			 and
					(D)in the amount
			 column $3,000,000.
					111.Highway
			 research funding
				(a)F-SHRP
			 fundingNotwithstanding any other provision of law, for each of
			 fiscal years 2007 through 2009, at any time at which an apportionment is made
			 of the sums authorized to be appropriated for the surface transportation
			 program, the congestion mitigation and air quality improvement program, the
			 National Highway System, the Interstate maintenance program, the bridge
			 program, or the highway safety improvement program, the Secretary of
			 Transportation shall—
					(1)deduct from each
			 apportionment an amount not to exceed 0.205 percent of the apportionment;
			 and
					(2)transfer or
			 otherwise make that amount available to carry out
			 section
			 510 of title 23, United States Code.
					(b)Conforming
			 amendments
					(1)FundingSection
			 5101 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
			 Legacy for Users (119 Stat. 1779) is amended—
						(A)in subsection
			 (a)(1) by striking 509, and 510 and inserting and
			 509;
						(B)in subsection
			 (a)(4) by striking $69,700,000 and all that follows through
			 2009 and inserting $40,400,000 for fiscal year 2005,
			 $69,700,000 for fiscal year 2006, $76,400,000 for each of fiscal years 2007 and
			 2008, and $78,900,000 for fiscal year 2009; and
						(C)in subsection (b) by
			 inserting after 50 percent the following or, in the case
			 of funds appropriated by subsection (a) to carry out section 5201, 5202, or
			 5203 of this Act, 80 percent.
						(2)Future strategic
			 highway research programSection 5210 of such Act (119 Stat.
			 1804) is amended—
						(A)by striking
			 subsection (c); and
						(B)by redesignating
			 subsection (d) as subsection (c).
						(c)Contract
			 authorityFunds made available under this section shall be
			 available for obligation in the same manner as if the funds were apportioned
			 under chapter 1 of title 23, United
			 States Code, except that the Federal share shall be determined under section
			 510(f) of that title.
				(d)Applicability of
			 obligation limitationFunds made available under this section
			 shall be subject to any limitation on obligations for Federal-aid highways and
			 highway safety construction programs under section 1102 the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (23 U.S.C.
			 104 note; 119 Stat. 1157) or any other Act.
				(e)Equity bonus
			 formulaNotwithstanding any other provision of law, in allocating
			 funds for the equity bonus program under
			 section
			 105 of title 23, United States Code, for each of fiscal years
			 2007 through 2009, the Secretary of Transportation shall make the required
			 calculations under that section as if this section had not been enacted.
				(f)Funding for
			 research activitiesOf the amount made available by section
			 5101(a)(1) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (119 Stat. 1779)—
					(1)at least
			 $1,000,000 shall be made available for each of fiscal years 2007 through 2009
			 to carry out section
			 502(h) of title 23, United States Code; and
					(2)at least
			 $4,900,000 shall be made available for each of fiscal years 2007 through 2009
			 to carry out section 502(i) of that title.
					(g)Technical
			 amendments
					(1)Surface
			 transportation researchSection 502 of title 23, United
			 States Code, is amended by striking the first subsection (h), relating to
			 infrastructure investment needs reports beginning with the report for January
			 31, 1999.
					(2)Advanced travel
			 forecasting procedures programSection 5512(a)(2) of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (119 Stat. 1829) is amended by striking Program appreciation.— and inserting
			 Program
			 application.—.
					(3)University
			 transportation researchSection 5506 of title 49, United
			 States Code, is amended—
						(A)in subsection
			 (i)—
							(i)by striking
			 In order to and inserting the following:
								
									(1)In
				generalIn order to
									;
				and
							(ii)by adding at the
			 end the following:
								
									(2)Special
				ruleNothing in paragraph (1)
				requires a nonprofit institution of higher learning designated as a Tier II
				university transportation center to maintain total expenditures as described in
				paragraph (1) in excess of the amount of the grant awarded to the
				institution.
									;
				and
							(B)in subsection
			 (k)(3) by striking The Secretary and all that follows through
			 to carry out this section and inserting For each of
			 fiscal years 2007 through 2009, the Secretary shall expend not more than 1.5
			 percent of amounts made available to carry out this section.
						112.RescissionSection 10212 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (as amended
			 by section 1302 of the Pension Protection Act of 2006 (Public Law 109–280)) (119 Stat.
			 1937; 120 Stat. 780) is amended by striking $8,593,000,000 each
			 place it appears and inserting $8,710,000,000.
			113.TEA–21
			 technical corrections
				(a)Surface
			 transportation programSection 1108(f)(1) of the Transportation
			 Equity Act for the 21st Century (23 U.S.C. 133 note; 112 Stat. 141)
			 is amended by striking 2003 and inserting
			 2009.
				(b)Project
			 authorizationsThe table
			 contained in section 1602 of the Transportation Equity Act for the 21st Century
			 (112 Stat. 257) is amended—
					(1)in item number 567
			 by striking the project description and inserting Design and
			 construction of scenic overlook and pedestrian-bicycle trail along Rt. 5 in the
			 Town of Hamburg;
					(2)in item number 585
			 by striking the project description and inserting Improvements for
			 Heth’s Run Bridge and other transportation projects eligible under title 23,
			 United States Code, in Allegheny County, Pennsylvania, as identified by the
			 Commonwealth of Pennsylvania;
					(3)in item number 815
			 by striking the project description and inserting 34th St. Alignment and
			 Interchange and other  transportation improvements for city of Moorhead SE MAIN
			 GSI, 34th St., and I–94 Interchange, including reconstruction and retention of
			 the SE Main Avenue Ramps at I–94, and Moorhead Comprehensive Rail Safety
			 Program in Moorhead, MN;
					(4)in item number 1039 by striking
			 transportation and maintenance facility in Union City in order to
			 replace the NJ Transit depot and inserting Hoboken Terminal
			 improvements;
					(5)in item number 1096 (as amended by section
			 1703(a)(11) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (119 Stat. 1454)), by inserting , and planning
			 and construction to Heisley Road, before in Mentor,
			 Ohio;
					(6)in item number
			 1257 by striking the project description and inserting $3,278,000 to
			 construct Eastern Long Island Scenic Byway in Suffolk County; street
			 improvements in Suffolk County with the amounts provided as follows: $1,500,000
			 for street improvements to Maple Avenue in Smithtown; $500,000 for street
			 improvements in Southampton; $1,500,000 for County Road 39 in Suffolk County;
			 and $4,472,000 for street improvements and scenic byway construction in East
			 Hampton; and
					(7)in item number 1349
			 by inserting , and improvements to streets and roads providing access
			 to, after along.
					114.High priority
			 corridors technical correctionsSection 1105(c) of the Intermodal Surface
			 Transportation Efficiency Act of 1991 (105 Stat. 2032; 119 Stat. 1212) is
			 amended—
				(1)in paragraph (63)
			 by striking and United States Routes 1, 3, 9, 17, and 46, and
			 inserting United States Routes 1, 9, and 46, and State Routes 3 and
			 17,; and
				(2)in paragraph
			 (64)—
					(A)by striking
			 United States Route 42 and inserting State Route
			 42; and
					(B)by striking
			 Interstate Route 676 and inserting Interstate Routes 76
			 and 676.
					115.Definition of
			 repeat intoxicated driver lawSection 164(a)(5) of
			 title 23, United States Code, is amended by striking subparagraphs (A) and (B)
			 and inserting the following:
				
					(A)receive—
						(i)a driver’s license
				suspension for not less than 1 year; or
						(ii)a combination of
				suspension of all driving privileges for the first 45 days of the suspension
				period followed by a reinstatement of limited driving privileges for the
				purpose of getting to and from work, school, or an alcohol treatment program if
				an ignition interlock device is installed on each of the motor vehicles owned
				or operated, or both, by the individual;
						(B)be subject to the
				impoundment or immobilization of, or the installation of an ignition interlock
				system on, each motor vehicle owned or operated by the
				individual;
					.
			116.Research
			 technical correctionSection
			 5506(e)(5)(C) of title 49, United States Code, is amended by
			 striking $2,225,000and inserting
			 $2,250,000.
			117.Effective
			 date
				(a)In
			 generalExcept as otherwise
			 provided in this Act (including subsection (b)), this Act and the amendments
			 made by this Act take effect on the date of enactment of this Act.
				(b)Exception
					(1)In
			 generalThe amendments made
			 by this Act (other than the amendments made by sections 101(g), 103, 104, 105,
			 110, and 201(m)) to the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users (Public Law 109–59; 119 Stat. 1144)
			 shall—
						(A)take effect as of the date of enactment of
			 that Act; and
						(B)be treated as
			 being included in that Act as of that date.
						(2)Effect of
			 amendmentsEach provision of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (Public Law
			 109–59; 119 Stat. 1144) (including the amendments made by that
			 Act) (as in effect on the day before the date of enactment of this Act) that is
			 amended by this Act (other than sections 101(g), 103, 104, 105, 110, and
			 201(m)) shall be treated as not being enacted.
					IITransit
			 Provisions
			201.Transit technical
			 corrections
				(a)Section
			 5302Section 5302(a)(10)
			 of title 49, United States Code, is amended by striking charter,
			 and inserting charter, sightseeing,.
				(b)Section
			 5307Section 5307(b) of such
			 title is amended—
					(1)in paragraph
			 (2)(A) by striking mass transportation and inserting
			 public transportation; and
					(2)in paragraph (3)
			 by striking section 5305(a) and inserting section
			 5303(k).
					(c)Section
			 5309Section 5309(m) of such
			 title is amended—
					(1)in the heading for
			 paragraph (2)(A) by striking Major
			 capital and inserting Capital; and
					(2)in paragraph
			 (7)(B) by striking section 3039 and inserting section
			 3045.
					(d)Section
			 5311Section 5311 of such title
			 is amended—
					(1)in subsection
			 (g)(1)(A) by striking for any purpose other than operating
			 assistance and inserting for a capital project or project
			 administrative expenses;
					(2)in subsections
			 (g)(1)(A) and (g)(1)(B) by striking capital after
			 net; and
					(3)in subsection
			 (i)(1) by striking Sections 5323(a)(1)(D) and 5333(b) of this title
			 apply and inserting Section 5333(b) applies.
					(e)Section
			 5312The heading for section
			 5312(c) of such title is amended by striking Mass Transportation and inserting
			 Public
			 Transportation.
				(f)Section
			 5314Section 5314(a)(3) is
			 amended by striking section 5323(a)(1)(D) and inserting
			 section 5333(b).
				(g)Section
			 5319Section 5319 of such title
			 is amended by striking section 5307(k) and inserting
			 section 5307(d)(1)(K).
				(h)Section
			 5320Section 5320 of such title
			 is amended—
					(1)in subsection
			 (a)(1)(A) by striking intra—agency and inserting
			 intraagency;
					(2)in subsection
			 (b)(5)(A) by striking 5302(a)(1)(A) and inserting
			 5302(a)(1) ;
					(3)in subsection
			 (d)(1) by inserting to administer this section and after
			 5338(b)(2)(J); and
					(4)by adding at the
			 end of subsection (d) the following:
						
							(4)Transfers to
				land management agenciesThe Secretary may transfer amounts
				available under paragraph (1) to the appropriate Federal land management agency
				to pay necessary costs of the agency for such activities described in paragraph
				(1) in connection with activities being carried out under this
				section.
							.
					(i)Section
			 5323Section 5323(n) of such
			 title is amended by striking section 5336(e)(2) and inserting
			 section 5336(d)(2).
				(j)Section
			 5336
					(1)Apportionments
			 of formula grantsSection 5336 of such title is amended—
						(A)in subsection (a)
			 by striking Of the amount and all that follows before paragraph
			 (1) and inserting Of the amount apportioned under subsection (i)(2) to
			 carry out section 5307—;
						(B)in subsection
			 (d)(1) by striking subsections (a) and (h)(2) of section 5338
			 and inserting subsections (a)(1)(C)(vi) and (b)(2)(B) of section
			 5338; and
						(C)by redesignating
			 subsection (c), as added by section 3034(c) of
			 Public Law
			 109–59 (119 Stat. 1628), as subsection (k).
						(2)Technical
			 amendmentsSection 3034(d)(2) of the Safe, Accountable, Flexible,
			 Efficient, Transportation Equity Act: A Legacy for Users (119 Stat. 1629), is
			 amended by striking paragraph (2) and inserting
			 subsection (a)(2).
					(k)Section
			 5337Section 5337(a) of
			 title 49, United States Code, is amended by striking for each of fiscal
			 years 1998 through 2003 and inserting for each of fiscal years
			 2005 through 2009.
				(l)Section
			 5338Section 5338(d)(1)(B) of
			 such title is amended by striking section 5315(a)(16) and
			 inserting section 5315(b)(2)(P).
				(m)SAFETEA–LU
					(1)Section
			 3037Section 3037(c)(3) of the Safe, Accountable, Flexible,
			 Efficient, Transportation Equity Act: A Legacy for Users (119 Stat. 1636) is
			 amended by striking Phase II.
					(2)Section
			 3040Section 3040(4) of such Act (119 Stat. 1639) is amended by
			 striking $7,871,895,000 and inserting
			 $7,872,893,000.
					(3)Section
			 3043
						(A)San
			 diegoSection 3043(c)(105) of such Act (119 Stat. 1645) is
			 amended by striking LOSSAN Del Mar-San Diego Rail—Corridor
			 Improvements and inserting LOSSAN Rail Corridor
			 Improvements .
						(B)San
			 diegoSection 3043(c)(217) of such Act (119 Stat. 1648) is
			 amended by striking San Diego and inserting San Diego
			 Transit.
						(C)Los
			 angeles
							(i)Phase
			 2Section 3043(c) of such Act (119 Stat. 1645) is amended by
			 inserting after paragraph (104) the following:
								
									(104A)Los
				Angeles—Exposition LRT (Phase
				2).
									.
							(ii)Phase
			 1Section 3043(b)(13) of such Act (119 Stat. 1642) is amended to
			 read as follows:
								
									(13)Los
				Angeles—Exposition LRT (Phase
				1).
									.
							(D)LivermoreSection 3043(c) of such Act (119 Stat.
			 1645) is amended by inserting after paragraph (102) the following:
							
								(102A)Livermore,
				California—Amador Valley Transit Authority
				BRT.
								.
						(E)BostonSection
			 3043(d)(6) of such Act (119 Stat. 1649) is amended to read as follows:
							
								(6)Boston—Silver Line
				Phase III,
				$20,000,000.
								.
						(4)Section
			 3044
						(A)ProjectsThe
			 table contained in section 3044(a) of such Act (119 Stat. 1652) is
			 amended—
							(i)in
			 item number 36 by striking the project description and inserting 36. Los
			 Angeles County Metropolitan Transportation Authority (LACMTA) for bus and
			 bus-related facilities in the LACMTA’s service area;
							(ii)in
			 item number 94 by striking the project description and inserting 94.
			 Pacific Transit, WA Vehicle Replacement;
							(iii)in
			 item number 416 by striking Improve marine intermodal and
			 inserting Improve marine dry-dock and;
							(iv)in
			 item number 487 by striking Central Arkansas Transit Authority Facility
			 Upgrades and inserting Central Arkansas Transit Authority Bus
			 Acquisition;
							(v)in
			 item number 512 by striking Corning, NY, Phase II Corning Preserve
			 Transportation Enhancement Project and inserting Transportation
			 Center Enhancements, Corning, NY;
							(vi)in
			 item number 516 by striking Dayton Wright Stop Plaza and
			 inserting Downtown Dayton Transit Enhancements;
							(vii)in
			 item number 541 by striking Hoonah, AK-Intermodal Ferry Dock and
			 inserting Hoonah, AK-Marine Passenger Dock and Bus Transfer
			 Facility; and
							(viii)in item number
			 570 by striking Maine Department of Transportation-Acadia Intermodal
			 Facility and inserting Maine DOT Acadia Intermodal Passenger and
			 Maintenance Facility.
							(B)Special
			 ruleSection 3044(c) of such Act (119 Stat. 1705) is
			 amended—
							(i)by
			 inserting , or other entity, after State or local
			 government authority; and
							(ii)by
			 striking projects numbered 258 and 347 and inserting
			 projects numbered 258, 347, and 411.
							(5)Section
			 3046Section 3046(a)(7) of such Act (119 Stat. 1708) is
			 amended—
						(A)by striking
			 hydrogen fuel cell vehicles and inserting hydrogen fueled
			 vehicles;
						(B)by striking
			 hydrogen fuel cell employee shuttle vans and inserting
			 hydrogen fueled employee shuttle vans; and
						(C)by striking
			 in Allentown, Pennsylvania and inserting to the DaVinci
			 Center in Allentown, Pennsylvania.
						IIIOther
			 Provisions
			301.Technical amendments
			 relating to motor carrier safety
				(a)Conforming
			 Amendment Relating to High-Priority ActivitiesSection 31104(f)
			 of title 49, United States Code, is amended by striking the designation and
			 heading for paragraph (1) and by striking paragraph (2).
				(b)New Entrant
			 Audits
					(1)Corrections of
			 referencesSection 4107(b) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1720) is
			 amended—
						(A)by striking
			 Section 31104 and inserting Section 31144;
			 and
						(B)in paragraph (2) by
			 inserting (c) after the second subsection.
						(2)Conforming
			 amendmentSection 7112 of such Act (119 Stat. 1899) is amended by
			 striking subsection (c).
					(c)Prohibited
			 TransportationSection 4114(c)(1) of the such Act (119 Stat.
			 1726) is amended by striking the second subsection (c) and
			 inserting (f).
				(d)Effective Date
			 Relating to Medical ExaminersSection 4116(f) of such Act (119
			 Stat. 1728) is amended by striking amendment made by subsection
			 (a) and inserting amendments made by subsections (a) and
			 (b).
				(e)Roadability
			 Technical CorrectionSection
			 31151(a)(3)(E)(ii) of title 49, United States Code, is amended
			 by striking Act and inserting section.
				(f)Correction of
			 Subsection ReferenceSection 4121 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1734) is amended by striking 31139(f)(5) and inserting
			 31139(g)(5).
				(g)CDL Learner’s
			 Permit Program Technical CorrectionSection 4122(2)(A) of such
			 Act (119 Stat. 1734) is amended by striking license and
			 inserting licenses.
				(h)CDL Information
			 System Funding ReferenceSection 31309(f) of title 49,
			 United States Code, is amended by striking 31318 and inserting
			 31313.
				(i)Clarification of
			 ReferenceSection 229(a)(1) of the Federal Motor Carrier Safety
			 Improvement Act of 1999 (49 U.S.C. 31136 note; 119 Stat.
			 1743) is amended by inserting of title 49, United States Code,
			 after 31502.
				(j)Registration of
			 BrokersSection 4142(c)(2) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1747) is
			 amended by inserting each place it appears before the
			 semicolon.
				(k)Redesignation of
			 SectionThe second section 39 of
			 chapter
			 2 of title 18, United States Code, relating to commercial motor
			 vehicles required to stop for inspections, and the item relating to such
			 section in the analysis for such chapter, are redesignated as section
			 40.
				(l)Office of
			 IntermodalismSection 5503 of title 49, United
			 States Code, is amended—
					(1)in subsection
			 (f)(2) by striking Surface Transportation Safety Improvement Act of
			 2005, and inserting Motor Carrier Safety Reauthorization Act of
			 2005; and
					(2)by redesignating
			 the first subsection (h), relating to authorization of appropriations, as
			 subsection (i) and moving it after the second subsection (h).
					(m)Use of Fees for
			 Unified Carrier Registration SystemSection 13908 of
			 title 49, United States Code, is amended by redesignating subsection (e) as
			 subsection (f) and by inserting after subsection (d) the following:
					
						(e)Use of Fees for
				Unified Carrier Registration SystemFees collected under this
				section may be credited to the Department of Transportation appropriations
				account for purposes for which such fees are collected and shall be available
				for expenditure for such purposes until
				expended.
						.
				(n)Commercial Motor
			 Vehicle DefinitionSection 14504a(a)(1)(B) of title
			 49, United States Code, is amended by striking a motor carrier required
			 to make any filing or pay any fee to a State with respect to the motor
			 carrier’s authority or insurance related to operation within such State, the
			 motor carrier and inserting determining the size of a motor
			 carrier or motor private carrier’s fleet in calculating the fee to be paid by a
			 motor carrier or motor private carrier pursuant to subsection (f)(1), the motor
			 carrier or motor private carrier.
				(o)Clarification of
			 Unreasonable BurdenSection 14504a(c)(2) of title 49,
			 United States Code, is amended by striking interstate the last
			 place it appears and inserting intrastate.
				(p)Contents of
			 Agreement TypoSection 14504a(f)(1)(A)(ii) of
			 title 49, United States Code, is amended by striking or the last
			 place it appears.
				(q)Other Unified
			 Carrier Registration System Technical CorrectionsSection 14504a of
			 title 49, United States Code, is amended—
					(1)in subsection
			 (c)(1)(B) by striking the a and inserting a;
			 and
					(2)in subsection
			 (f)(1)(i) by striking in connection with the filing of proof of
			 financial responsibility.
					(r)Termination of
			 registration provisionsSection 4305(a) of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1764) is amended by striking 12 months and inserting 24
			 months.
				(s)Identification
			 of vehiclesSection 14506(b)(2) of title 49,
			 United States Code, is amended by inserting before the semicolon at the end the
			 following: or under an applicable State law if, on October 1, 2006, the
			 State has a form of highway use taxation not subject to collection through the
			 International Fuel Tax Agreement.
				302.Technical amendments
			 relating to hazardous materials transportation
				(a)Definition of
			 Hazmat EmployeesSection 7102(2) of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat.
			 1982) is amended—
					(1)by striking
			 (3)(A) and inserting (3);
					(2)in subparagraph
			 (A) by striking clause (i) and inserting clause (i) of
			 subparagraph (A); and
					(3)in subparagraph
			 (B) by striking clause (ii) and inserting subparagraph
			 (A)(ii).
					(b)Technical
			 CorrectionSection 5103a(g)(1)(B)(ii) of
			 title 49, United States Code, is amended by striking Act and
			 inserting subsection.
				(c)Relationship to
			 Other LawsSection 7124(3) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1908) is
			 amended by inserting the first place it appears before
			 and inserting.
				(d)Hazardous
			 materials transportationSection 5121(h) of title 49, United
			 States Code, is amended—
					(1)in paragraph (2)
			 by striking exemptions and inserting special
			 permits; and
					(2)in paragraph (3) by
			 striking exemption and inserting special
			 permit.
					(e)Section
			 HeadingSection 5128 of title 49, United
			 States Code, is amended by striking the section designation and heading and
			 inserting the following:
					
						5128.Authorization
				of
				appropriations
						.
				(f)Chapter
			 AnalysisThe analysis for
			 chapter 57 of title 49,
			 United States Code, is amended in the item relating to section 5701 by striking
			 Transportation and inserting
			 transportation.
				(g)Norman Y. Mineta
			 Research and Special Programs Improvement ActSection 5(b) of the
			 Norman Y. Mineta Research and Special Programs Improvement Act (49 U.S.C. 108 note;
			 118 Stat. 2427) is amended by inserting (including delegations by the
			 Secretary of Transportation) after All orders.
				303.Highway
			 Safety
				(a)State Minimum
			 Apportionments for Highway Safety ProgramsEffective October 1,
			 2006, section 402(c) of the title 23, United States Code, is amended by
			 striking The annual apportionment to each State shall not be less than
			 one-half of 1 per centum and inserting The annual apportionment
			 to each State shall not be less than three-quarters of 1
			 percent.
				(b)Technical
			 Corrections
					(1)Section 2002(b) of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (119 Stat. 1521) is amended—
						(A)by striking
			 paragraph (2); and
						(B)by redesignating
			 paragraphs (3) and (4) as (2) and (3), respectively.
						(2)Section 2007(b)(1)
			 of such Act (119 Stat. 1529) is amended—
						(A)by inserting
			 and after the semicolon at the end of subparagraph (A);
						(B)by striking
			 and at the end of subparagraph (B); and
						(C)by striking
			 subparagraph (C).
						(3)Effective August
			 10, 2005, section
			 410(c)(7)(B) of title 23, United States Code, is amended by
			 striking clause (i) and inserting clauses (i) and
			 (ii).
					(4)Section 411 of title
			 23, United States Code, is amended by redesignating the second subsection (c),
			 relating to administration expenses, and subsection (d) as subsections (d) and
			 (e), respectively.
					
	
		
			Passed the House of
			 Representatives September 29, 2006.
			Karen L. Haas,
			Clerk.
		
	
